DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the reply received on 23 July 2020. Claims 1-12 are pending. 
Please note that the examiner of record has changed. 
Response to Remarks
In view of the amendments, the objections to the drawings and to claims 1, 4, 5, 8, and 12 are withdrawn. 
In view of the amendments, the claims are no longer subject to interpretation under 35 U.S.C. 112(f). 
In view of the amendments, the rejections of claims 9-12 under 35 U.S.C. 112(a) and of claims 1-12 under 35 U.S.C. 112(b) are withdrawn. 
The argument regarding the rejections of claims 1-12 under 35 U.S.C. 103 is persuasive, because the Kitagashi, Haleem, and Ogden references do not in combination teach every limitation recited by amended independent claims 1, 5, and 9, in particular the limitations of determining a driver skill for a plurality of skill elements, based on driver history and an element difficulty level that includes road conditions and traffic conditions. Accordingly, the rejections are withdrawn. However, a new rejection is made below in view of newly discovered prior art. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,054,457 B2 to Takahara (hereinafter "Takahara"). 

As to claim 1, Takahara discloses an information system comprising: 
	an in-vehicle terminal that is mounted on a vehicle (Fig 1, col 2 ln 30-31 - "a navigation terminal 100 provided in a vehicle C"); and 
	a server that communicates with the in-vehicle terminal (col 2 ln 48-53 - "The communication unit 220 is configured as a circuit for performing radio communication. The control unit 200 is capable of controlling the communication unit 220 to perform communication with the analysis system 10 and a traffic information administration system 50", col 14 ln 5-12 - "In addition, at least a part of travel history acquisition means, guidance target point acquisition means, operation tendency acquisition means, surrounding condition acquisition means, and guidance means may be realized by a control body that is different from that in the aforementioned embodiment. For example, the respective sections may be located in only one of the navigation terminal 100 and the analysis system 10"), 
	the server including 
	a running history database in which a running history of the vehicle is stored for each driver (col 3 ln 53-57 - "the navigation program 210 is capable of causing the control unit 200 to realize a function of acquiring a travel history that is a history of behavior of the vehicle C in a process of travel of the vehicle C, a function of creating analysis target information based on the travel history", col 6 ln 20-30 - "the control unit 200 sends analysis target information that will be a base of analysis to the analysis system 10. That is, the control unit 200, with the process of the navigation program 210, creates the analysis target information in which the guidance target point acquired by the guidance target point acquisition section 210b, the tendency of the driving technique (driving technique level) acquired by the operation tendency acquisition section 210c, and the surrounding condition (traffic condition, weather, and road shape) acquired by the surrounding condition acquisition section 210d are associated"), 
	a processor programmed to determine a driving skill-level of the driver for each of a plurality of driving skill elements, based on the running history stored in the running history database and a driving difficulty level predefined for each driving skill element, wherein the driving difficulty level includes information indicating contents of road conditions and traffic conditions (col 4 ln 26-29 - "The operation tendency acquisition section 210c is a program module that causes the control unit 200 to realize a function of acquiring a tendency of a driving operation of a driver of the vehicle C based on the travel history information 300b", col 5 ln 1-4 - "the control unit 200 acquires, as the surrounding condition, a traffic condition of a road traveled by the vehicle C and the weather of the surrounding of the vehicle", col 6 ln 40-42 - "The analysis system 10 is provided with a control unit 20 including a CPU, a RAM, a ROM, etc. and a storage medium 30", col 14 ln 32-36 - "In a case in which an event relating to the driving operations of drivers of vehicles is set as the guidance target event, a configuration of setting the driving operation (operation such as sudden braking, sudden steering, etc.) at each position of the vehicles as the travel history may be adapted"), 
	a driving skill-level database that stores the driving skill-level determined for each of the driving skill elements by the processor (col 6 ln 20-30, col 14 ln 5-12), and 
	the processor is programmed to distribute driving assistance information based on the driving skill-level stored in the driving skill-level database to the in-vehicle terminal (col 10 ln 35-41 - "the control unit 200 is capable of performing a transmission request for the guidance target point at certain timing (for example, at regular intervals, or at a timing of the driver's request). When the transmission request is performed, the analysis system 10 distributes the information indicating the guidance target point").

As to claim 2, Takahara discloses the information system according to claim 1, and further discloses wherein 
	the processor is further programmed to calculate a practice technique requirement to be practiced by the driver, based on the driving skill-level (col 4 ln 37-42 - "in a case in which a sudden brake operation has occurred on the vehicle C that is driven by a driver with a high driving technique, the control unit 200 assumes that it is useful for many drivers that the guidance on the occurring point of the sudden brake operation is provided"), 
	the processor distributes the driving assistance information including information on the practice technique requirement to the in-vehicle terminal (col 10 ln 65-col 11 ln 6 - "According to the driving assistance system with the above configuration, under the assumption that the usefulness in providing the guidance on the guidance target point determined from the travel history of the vehicle C to the driver of another vehicle C varies depending on the tendency of the driving operation of the driver of the vehicle C and the surrounding condition of the vehicle C, it is possible to determine whether to provide the guidance on the guidance target point in accordance with the usefulness"), and 
	when receiving the driving assistance information, the in-vehicle terminal searches for a practice route, including a practice point, for causing the driver to practice the practice technique requirement, based on the received driving assistance information and guides the vehicle according to the searched practice route (col 2 ln 31-34 - "The navigation terminal 100 provides guidance relating to a guidance target point with a user I/F unit 450 based on analysis results by the analysis system 10", col 3 ln 26-33 - "The map information 300a includes node data indicating positions, altitudes, etc. of nodes set to roads to be traveled by the vehicle C, shape interpolating data indicating positions, altitudes, etc. of shape interpolating points for determining shapes of road sections between nodes, link data indicating connection between nodes, facility data indicating attributes, positions, etc. of facilities that may be a destination of an expected travel route, etc.").

As to claim 3, Takahara discloses the information system according to claim 1, and further discloses wherein 
	the processor is further programmed to extract based on the driving skill-level, an attention calling point when the vehicle runs along a route to a destination, the attention calling point being a point at which an attention-calling is issued to the driver (col 10 ln 35-41, col 10 ln 65-col 11 ln 6), 
	the processor distributes the driving assistance information including information on the attention calling point to the in-vehicle terminal (col 10 ln 35-41), and 
	when receiving the driving assistance information, the in-vehicle terminal assists driving of the driver at the attention calling point, based on the received driving assistance information (col 10 ln 52-61 - "the control unit 200 outputs, to the user I/F unit 450, a control signal so as to provide the guidance indicating that the guidance target point is a point at which the sudden brake operation frequently occurs. As a result, an image indicating the point at which the sudden brake operation frequently occurs is displayed on the display part of the user I/F unit 450, and an audio indicating the point at which the sudden brake operation frequently occurs is output from the output part of the user I/F unit 450"). 

As to claim 4, Takahara discloses the information system according to claim 1, and further discloses wherein 
	the processor changes contents of the driving assistance information to be distributed to the in-vehicle terminal according to a date on which the vehicle is scheduled to go to a destination, and a current date (col 14 ln 66-col 15 ln 15 - "The operation tendency acquisition means is only necessary to acquire the tendency of the driving operation of the driver of the vehicle based on the travel history. [...] Here, the tendency of the driving operation is only necessary to be an element to determine whether the guidance on the guidance target point is also useful for the driver of another vehicle if the guidance is provided. For example, it is only necessary that the tendency of the driving operation directly or indirectly indicates whether the driving operation relating to the guidance target event is likely to be performed. The former case may include, for example, frequency in which the driving operation of the guidance target event is performed per reference unit (unit distance, unit time, etc.) or the like").

As to claim 5, Takahara discloses a driving assistance information providing method of providing driving assistance information from a server to an in-vehicle terminal, the method comprising: 
	storing a running history of a vehicle mounted with the in-vehicle terminal for each driver in the server (col 3 ln 53-57, col 6 ln 20-30); 
	determining a driving skill-level of the driver for each of driving skill elements in the server, based on the running history and a driving difficulty level predefined for each of a plurality of driving skill elements, wherein the driving difficulty level includes information indicating contents of road conditions and traffic conditions (col 4 ln 26-29, col 5 ln 1-4, col 14 ln 32-36); and 
	distributing driving assistance information based on the driving skill-level from the server to the in-vehicle terminal (col 10 ln 35-41).

As to claim 6, Takahara discloses the driving assistance information providing method according to claim 5, and further discloses wherein 
	the server calculates a practice technique requirement to be practiced by the driver, based on the driving skill-level (col 4 ln 37-42), 
	the driving assistance information including information on the practice technique requirement is distributed to the in-vehicle terminal from the server (col 10 ln 65-col 11 ln 6), and 
	when the in-vehicle terminal receives the driving assistance information, the in-vehicle terminal searches for a practice route, including a practice point, for causing the driver to practice the practice technique requirement, based on the received driving assistance information and guides the vehicle according to the searched practice route (col 2 ln 31-34, col 3 ln 26-33).

As to claim 7, Takahara discloses the driving assistance information providing method according to claim 5, and further discloses wherein 
	the server extracts an attention calling point, based on the driving skill-level, when the vehicle runs along a route to a destination, the attention calling point being a point at which an attention-calling is issued to the driver (col 10 ln 35-41, col 10 ln 65-col 11 ln 6), 
	the driving assistance information including information on the attention calling point is distributed to the in-vehicle terminal from the server (col 10 ln 35-41), and 
	when the in-vehicle terminal receives the driving assistance information, the in-vehicle terminal assists driving of the driver at the attention calling point, based on the received driving assistance information (col 10 ln 52-61). 

As to claim 8, Takahara discloses the driving assistance information providing method according to claim 5, and further discloses wherein 
	contents of the driving assistance information are changed, the driving assistance information being distributed to the in-vehicle terminal from the server, according to a date on which the vehicle is scheduled to go to a destination, and a current date (col 14 ln 66-col 15 ln 15). 

As to claim 9, Takahara discloses an in-vehicle terminal that is mounted on a vehicle, comprising: 
	a running history database that acquires a running history of the vehicle associated with a driver of the vehicle (col 3 ln 53-57, col 6 ln 20-30); 
	a transmitter configured to transmit the running history to a server and receive driving assistance information distributed from the server (col 2 ln 48-53, col 14 ln 5-12); and 
	a processor programmed to perform driving assistance of the driver according to a driving skill-level of the driver for each of driving skill elements, based on the driving assistance information received by the transmitter (col 2 ln 31-34, col 10 ln 35-41); 
	wherein the driving skill-level of the driver is determined based on the running history and a driving difficulty level predefined for each of the driving skill elements, the driving difficulty level including information indicating contents of road conditions and traffic conditions (col 4 ln 26-29, col 5 ln 1-4, col 14 ln 32-36). 

As to claim 10, Takahara discloses the in-vehicle terminal according to claim 9, and further discloses wherein 
	the transmitter receives, from the server, the driving assistance information including information on a practice technique requirement to be practiced by the driver, the practice technique requirement being calculated based on the driving skill-level (col 4 ln 37-42, col 10 ln 65-col 11 ln 6), and 
	the processor searches for a practice route, including a practice point, for causing the driver to practice the practice technique requirement, based on the driving assistance information and guides the vehicle according to the searched practice route, thereby assisting driving of the driver (col 2 ln 31-34, col 3 ln 26-33). 

As to claim 11, Takahara discloses the in-vehicle terminal according to claim 9, and further discloses wherein 
	the transmitter receives the driving assistance information including information on an attention calling point extracted based on the driving skill-level, the attention calling point being a point at which an attention-calling is issued to the driver (col 10 ln 35-41, col 10 ln 65-col 11 ln 6), and 
	the processor calls an attention to the driver when the vehicle approaches the attention calling point, thereby assisting the driving of the driver based on the driving assistance information (col 10 ln 52-61). 

As to claim 12, Takahara discloses the in-vehicle terminal according to claim 9, and further discloses wherein 
	the processor changes contents of the driving assistance according to a date on which the vehicle is scheduled to go to a destination, and a current date (col 14 ln 66-col 15 ln 15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669